DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Micah-Shalom Kesselman, Esq on 01/31/2022.
The application has been amended as follows:

	3. (Previously Presented) The segmentation system as defined in claim 1, wherein the model adaptation unit is adapted to adapt the surface model in accordance with the determined distances (d) and based on the respective confidence value determined for the respective surface element.  

Examiner’s Statement of Reason for Allowance
Claims 1, 3-10 and 12-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art gives the intensity distributions of prostate and background voxels around the prostate boundary; multi-atlas-based and deformable-model-based segmentation methods. For deformable-model-based methods, Toth proposed to incorporate different features in the context of AAMs (Active Appearance Models); third paragraph, the searching neighborhood N(v) is defined as the 7 x 7 x 7 neighborhood centered at voxel v; see Fig. 11, page 1083, right Col., lines 9-11, the prostate likelihood for all voxels in the target image Is, a likelihood map Qs is generated, which can be used to robustly locate the prostate region"; see page 1084, left Col., lines 10-15, for each target image, the segmentation task is formulated as the deformable model optimization problem. During the optimization procedure, each vertex of deformable model is driven iteratively by the information from both prostate likelihood map and shape model until converged at the prostate boundaries, for example NPL: Deformable MR Prostate Segmentation via Deep Feature Learning and Sparse Patch Matching.  However, the prior art of record fails to show the limitation of claim 1, 9, and 15 “confidence values for surface elements of the surface model based on the subvolumes, wherein a confidence value for a respective surface element is indicative of an estimation of a deviation of the distance determined for the respective surface element from the actual distance of the respective surface element to the boundary of the object in the image, a confidence value determination unit for determining confidence values for the surface elements of the surface model by using the provided neural network based on the determined subvolumes”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on (571)272-7778778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2649